Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 60-100 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 60-64, 65, 68, 70-82, 87, 89-97, and 99-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12-13, 15-16, 29, and 33-35 of U.S. Patent No. 10,481,459. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim same invention of controlling tint of one or more optically switchable windows. Moreover the current application claims the invention broadly. A comparison of independent claims provided below.



Current Application 16/599093
Claim 1. A method of determining tinting instructions for one or more optically switchable windows to reduce power usage at a site, the method comprising: 

(a) determining that a reduced power event has occurred at the site; 

(b) determining a current amount of power available at the site; 

(c) performing reduced power operations to determine new tinting instructions for the one or more optically switchable windows based on the current amount of power available at the site and transitioning the one or more optically switchable windows to one or more new tint levels based on the new tinting instructions; and 

(d) repeating (b) and (c) at intervals during a period of the reduced power event.
Claim 60. A method of controlling tint of one or more optically switchable windows at a site, the method comprising:

(a) determining one or more tinting instruct ions for the one or more optically switchable windows, which one or more tinting instructions address a period of reduced power in the site; and 

(b) transitioning, or holding, one or more tint levels of the one or more optically switchable windows by considering the one or more tinting instructions determined.

Claim Objections
Claims 61-74 are objected to because of the following informalities:  these claims are dependent on canceled claim(s).  Appropriate correction is required.

Claims 75-93 are objected to because of the following informalities:  these claims are dependent on canceled claim(s).  Appropriate correction is required.

Claims 95-100 are objected to because of the following informalities:  these claims are dependent on canceled claim(s).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67 and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claims 67 and 86 recite a limitation of “a feedback control scheme” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description and he was unable to find support.

Claims 67 and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 67 and 86 recite a limitation of “a feedback control scheme” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description and he was unable to find support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60-100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (US Pub. 2013/02718121; hereinafter Brown).

As per claim 60, Brown discloses a method of controlling tint of one or more optically switchable windows at a site, the method comprising:

(a) determining one or more tinting instruct ions for the one or more optically switchable windows, which one or more tinting instructions address a period of reduced power in the site [abstract; Fig. 8; para 0009, 0078, 0093; claim 4; receiving an energy or power consumption signal and adjusting the level of tinting of a window to minimize energy consumption]; and 

[abstract; Fig. 8; para 0009, 0061, 0078, 0082, 0093, 0096; claim 4; instructions are provided to change the tint of the tintable window to the level of tint determined].


As per claim 75, Brown discloses an apparatus for controlling tint in at least one optically switchable window at a site, the apparatus comprising one or more controllers operatively coupled to the at least one optically switchable window, wherein the one or more controllers comprise circuitry and are configured to:

(a) determine, or direct determination of, one or more tinting instructions for the at least one optically switchable window, which one or more tinting instructions address a period of reduced power at the site [abstract; Fig. 8; para 0009, 0078, 0093; claim 4; receiving an energy or power consumption signal and adjusting the level of tinting of a window to minimize energy consumption]; and 

(b) transition or hold, or direct transitioning or holding of, one or more tint levels of the at least one optically switchable window by considering the one or more tinting instructions determined [abstract; Fig. 8; para 0009, 0061, 0078, 0082, 0093, 0096; claim 4; instructions are provided to change the tint of the tintable window to the level of tint determined].


As per claim 94, Brown discloses a non-transitory computer readable medium comprising instructions for controlling tint in one or more optically switchable windows at a site, which program instructions, when executed by one or more processors, are configured to cause the one or more processors to:

(a) determine one or more tinting instructions for the one or more optically switchable windows, which one or more tinting instructions address a period of reduced power at the site [abstract; Fig. 8; para 0009, 0078, 0093; claim 4; receiving an energy or power consumption signal and adjusting the level of tinting of a window to minimize energy consumption]; and 

(b) transition, or hold, one or more tint levels of the one or more optically switchable windows by considering the one or more tinting instructions determined [abstract; Fig. 8; para 0009, 0061, 0078, 0082, 0093, 0096; claim 4; instructions are provided to change the tint of the tintable window to the level of tint determined].


As per claims 61, 76, and 95, Brown discloses further comprising: (c) repeating (a) and (b) during the period of reduced power [abstract; Fig. 8; para 0009, 0078, 0093; claim 4; inherent to the system].

As per claims 62, 77, and 96, Brown discloses wherein the transitioning is started during the period of reduced power at the site [abstract; Fig. 8; para 0009, 0078, 0093; claim 4; receiving an energy or power consumption signal and adjusting the level of tinting of a window].

As per claims 63 and 83 Brown discloses wherein the period ends when main power is resumed at the site [abstract; Fig. 8; para 0009, 0078, 0093; claim 4; inherent to the system].

As per claims 64, 84, and 97, Brown discloses wherein the period ends by using data received from one or more sensors disposed at the site [Fig. 8; receive output signals from any two or more sensors].

As per claims 65 and 85, Brown discloses wherein the one or more tinting instructions are determined using a present amount of power available at the site [abstract; Fig. 8; para 0009, 0078, 0093; claim 4].

As per claims 66 and 82, Brown discloses wherein at least one of the one or more optically switchable windows is an electrochromic window having one or more electrochromic devices [para 0002, 0004].

As per claims 67 and 86, Brown discloses wherein the one or more tinting instructions are determined to reduce power usage using a feedback control scheme that considers data received from one or more sensors disposed at the site [para 0109, 0145].

As per claims 68 and 87, Brown discloses wherein an uninterruptable power supply is configured to provide power for transitioning the one or more tint levels of the one or more optically switchable windows during the period of reduced power at the site [para 0106].

As per claims 69 and 88, Brown discloses further comprising determining a weather condition using sensor readings taken by one or more sensors at the site, wherein the one or more tinting instructions are determined using the weather condition [para 0071, 0086].

As per claims 70, 89, and 99, Brown discloses wherein the one or more tinting instructions include releasing applied voltage/current to conductive sheets of the one or more optically switchable windows when it is determined to be nighttime and/or a cloudy condition [para 0004, 0033, 0071, 0114; claim 34].

As per claims 71 and 90, Brown discloses further comprising: determining whether it is nighttime and/or the cloudy condition using sensor readings received from one or more sensors at the site [Fig. 8; para 0071, 0114].

As per claims 72 and 91, Brown discloses wherein if it determined (I) to be not nighttime and/or not the cloudy condition [Fig. 8; para 0071, 0114] and (II) an external temperature above an upper limit [para 0079], then the one or more tinting instructions include (a) altering or holding a tint level of any of the one or more optically switchable windows that are in a category designated as critical [Fig. 4, 8; para 0009, 0078, 0093, 0096, 0104] and (b) releasing applied voltage and/or current to conductive sheets of any of the one or more optically switchable [Fig. 4, 8; para 0009, 0078, 0093, 0096, 0104].

As per claims 73 and 92, Brown discloses wherein if it determined (I) to be not nighttime and/or not the cloudy condition [Fig. 8; para 0071, 0114] and (II) an internal temperature below a lower limit [para 0079], the one or more tinting instructions include (a) clearing any of the one or more optically switchable windows that are in a category designated as critical [Fig. 4, 8; para 0009, 0078, 0093, 0096, 0104] and (b) releasing applied voltage and/or current to conductive sheets of any of the one or more optically switchable windows that are in a category designated as non-critical [Fig. 4, 8; para 0009, 0078, 0093, 0096, 0104].

As per claims 74, 93, and 100, Brown discloses wherein the one or more tinting instructions comprise increasing or holding a tint level of any of the one or more optically switchable windows associated with safety and/or privacy for one or more occupants at the site [Fig. 4, 8; para 0009, 0078-0079, 0087, 0093, 0096, 0104, 0106; claim 4; use of a timer delay is well-known in the art].

As per claim 98, Brown discloses wherein the program instructions, when executed by one or more processors, are configured to cause the one or more processors to determine a weather condition using one or more sensor readings taken by one or more sensors disposed at the site, wherein the one or more tinting instructions are determined using the weather condition [para 0071, 0086; changes in weather].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.